Citation Nr: 0515593	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-34 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  Service personnel records show service in the Republic 
of Vietnam without record of combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.

The veteran had perfected an appeal on the denial of service 
connection for hypertension with congestive heart failure 
secondary to diabetes mellitus.  However, at a Board 
(videoconference) hearing in March 2005, the veteran's 
representative stated on behalf of the veteran that he wished 
to withdraw his appeal of that claim.  As the discussion has 
been reduced to writing in the hearing transcript (T.) at 
page 2, a withdraw has been effected.  38 C.F.R. § 20.204 
(2004); Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

The issues of service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides and 
service connection for post-traumatic stress disorder (PTSD) 
are addressed in the REMAND below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Turning first to the claim of service connection for Type II 
diabetes mellitus, to include as due to exposure to 
herbicides, the Board notes at the outset that certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even though there 
is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes).  In general, for service connection to be granted 
for Type 2 diabetes, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 C.F.R. § 
3.307(a)(6)(ii) (2004).  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.  

As the record clearly shows that the veteran's period of 
service included active duty in Vietnam, the pivotal question 
in the appeal for service connection for Type II diabetes 
mellitus is whether there is competent evidence of a current 
diagnosis of the claimed disease.  The medical evidence 
addressing this question is somewhat conflicting in nature.  

Two VA examiners addressed the issue of a diagnosis in June 
2003, and both concluded that there is no clinical evidence 
of diabetes mellitus.  One of the examiners apparently based 
his conclusion on the results of a glucose tolerance test.  
His report is silent as to whether he reviewed the veteran's 
claims file or prior medical records.  The other examiner 
noted that there were no prior records available for review.  

The absence of a complete review of all of the relevant 
medical evidence of record is problematic because there is 
indication of prior treatment for diabetes.  Specifically, VA 
treatment records reflect a diagnosis of diabetes was made in 
or around December 2002, which was apparently based on finger 
stick glucose tests taken 11/2 hours apart.  While treatment 
records also show some question as to whether the diagnosis 
was firmly established, as the assessment in June 2003 was 
"suspect diabetes mellitus", there is indication that VA 
providers treated the veteran for diabetes by scheduling 
diabetes management appointments and prescribing an 1800-
calorie diet and exercise.  His providers have also scheduled 
evaluations for disorders secondary to diabetes, notably, 
diabetic retinopathy.  Moreover, the veteran's personal 
testimony in May 2005 indicates that he is currently on 
medication for diabetes (T. at p. 8).  Additional testimony 
also indicates that the veteran was last checked for diabetes 
about five months earlier and he was doing well, but is still 
diabetic.  (T. at p. 10)  The Board observes that the veteran 
reported to VA examiners in June 2003 that his diabetes was 
very mild and he was not on medication.  

In view of the foregoing, it is the Board's judgment that a 
more current  examination is warranted that takes into 
account all of the relevant medical records in the claims 
file and includes appropriate diagnostic testing to determine 
if the veteran has a current diagnosis of Type II diabetes 
mellitus.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Caffrey v. Brown, 6 Vet. App. 
377 (1994)(A medical examination must consider records of 
prior medical examination and treatment in order to assure a 
fully informed examination.) 

As to the veteran's claim for service connection for PTSD, 
the Board finds that, given his testimony at a March 2005 
Board hearing pertaining to alleged in-service stressors, to 
include witnessing the death of a solder due to a land mine 
explosion and being part of a convoy that was ambushed while 
in Vietnam, VA had a duty to provide a summary of his 
stressor statements to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and ask them to attempt 
to verify the stressors.  38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c) (2004); M21-1, Part VI, Ch. 11.37(F)(4) 
(VA must "always send an inquiry..."). Therefore, on remand, 
the veteran should be asked to provide a more detailed 
statement of his stressors and a summary of that statement, 
including the pertinent information  found in the earlier 
stressor statements of record, should be forwarded to 
USASCRUR.  




Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should obtain all VA 
outpatient records dated after December 
30, 2004, and associate the records with 
the claims file.

2.  The RO should request from the 
veteran a comprehensive statement to 
supplement and summarize the 
descriptions of stressors found in his 
PTSD Questionnaire received in February 
2003, VA Form 21-4138 dated February 20, 
2003, and the veteran's Board testimony, 
(T. at pp. 4-6).  Copies of these 
documents should accompany the request.   
The veteran should be asked to provide 
to the best of his ability any specific 
details to each of the claimed stressful 
events noted in these documents, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved in the events, including their 
first and last names, ranks, units of 
assignment or any other identifying 
detail.  

3.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward the summary 
to USASCRUR and ask them to attempt 
verify each claimed stressor.  The 
veteran must be informed of the results 
of the search. 

4.  If and only if a stressor has been 
verified after the foregoing development 
has been completed to the extent 
possible, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of 
determining whether he has PTSD linked to 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be informed of the stressor(s) 
that has been verified.  

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining a relevant history 
from the veteran, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to 
opine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether it is at least as likely as not 
(50 percent or more probability) that his 
PTSD is causally linked to his verified 
in-service stressor(s).
 
If the psychiatrist cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

5.  After the actions in paragraph one 
above have been completed, the RO should 
arrange for the veteran to be afforded a 
physical examination for the purpose of 
determining whether he currently has Type 
II diabetes mellitus.  The examiner is 
also asked to. indicate the criteria for 
a diagnosis of Type II diabetes mellitus.  
All indicated tests should be 
accomplished.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

6.  The appellant is advised that failure 
to report for the scheduled examination 
may have adverse consequences to her 
claim as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2004); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

7.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

8.  The RO should then readjudicate the 
claim for service connection for post-
traumatic stress disorder and service 
connection for Type II diabetes mellitus, 
to include as due to exposure to 
herbicides.  If the claim remains denied, 
the appellant and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case, and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


